Name: Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar;  marketing;  consumption
 Date Published: nan

 Avis juridique important|32002R0753Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products Official Journal L 118 , 04/05/2002 P. 0001 - 0054Commission Regulation (EC) No 753/2002of 29 April 2002laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Articles 53 and 80 thereof,Whereas:(1) Chapter II of Title V and Annexes VII and VIII to Regulation (EC) No 1493/1999 lay down rules relating to the description, designation and presentation of certain products covered by that Regulation ("wine sector products") and the protection of certain particulars and terms. Detailed rules for the implementation of those provisions should therefore be adopted and the existing legislation on the subject repealed, namely Commission Regulations (EEC) No 3201/90 of 16 October 1990 laying down detailed rules for the description and presentation of wines and grape musts(3), as last amended by Regulation (EC) No 885/2001(4), (EEC) No 3901/91 of 18 December 1991 laying down certain detailed rules on the description and presentation of special wines(5), (EC) No 554/95 of 13 March 1995 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines(6), as amended by Regulation (EC) No 1915/96(7), and (EC) No 881/98 of 24 April 1998 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr)(8), as last amended by Regulation (EC) No 1608/2000(9).(2) Certain rules on the labelling of foodstuffs are laid down in Council Directive 75/106/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to the making-up by volume of certain pre-packaged liquids(10), as last amended by Directive 89/676/EEC(11), Council Directive 89/396/EEC of 14 June 1989 on indications or marks identifying the lot to which a foodstuff belongs(12), as last amended by Directive 92/11/EEC(13), and European Parliament and Council Directive 2000/13/EC of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs(14), as amended by Commission Directive 2001/101/EC(15). Those rules also apply to wine sector products, except where expressly excluded by the Directives concerned.(3) The rules laid down in this Regulation should take account of the experience gained in applying the existing legislation on wine sector products as well as the rules laid down in the Directives referred to above. In particular, the rules should be simplified as far as possible and made more readable, with provisions harmonised across different product groups, whilst taking account of product diversity.(4) This Regulation should comply with the objectives of protecting the legitimate interests of consumers and producers, ensuring the smooth operation of the internal market and promoting the production of quality products as laid down in Article 47(1) of Regulation (EC) No 1493/1999. It should also meet the requirements of Article 77 of that Regulation so that due account may be taken, at the same time, of the objectives set out in Article 33 and in Article 131 of the Treaty, and so that regard may also be had to the obligations arising from international agreements concluded in accordance with Article 300(2) of the Treaty.(5) The concept of "labelling" should be clarified in order to limit the term to those aspects of the presentation of wine sector products that concern the nature, quality or origin of the products themselves.(6) To assist consumers, certain mandatory information should be grouped in a single visual field on the container, tolerance limits should be set for the indication of the actual alcoholic strength and account should be taken of the specific character of the products concerned.(7) The existing rules on the use of codes on labelling have proved useful and should therefore be retained.(8) Some wine sector products may not be intended for direct human consumption. Member States should therefore be permitted to exempt such products from the labelling rules, provided that adequate control mechanisms are in force. The same should apply in the case of certain quality wines psr aged in the bottle.(9) Wine sector products exported from the Community may need to satisfy labelling requirements in third countries or provide information useful to consumers in those countries. Member States should therefore be able to permit the use of other languages for certain terms on the label.(10) Regulation (EC) No 1493/1999 harmonises the labelling for all wine sector products with the model already established for sparkling wines, by allowing the use of terms other than those expressly covered by Community legislation, provided that they are accurate. The rules for implementing this Regulation should therefore also be harmonised in the same way, using the model established for sparkling wines, while ensuring that there is no risk of these other terms being confused with the terms covered by Community legislation and that such terms may be used only if operators can prove their accuracy where there is any doubt.(11) In the interests of legal certainty, the existing definitions of "bottler" and "bottling" should remain unchanged and a definition of "importer" should be introduced.(12) The use of lead-based capsules to cover the closing devices of containers holding products covered by Regulation (EC) No 1493/1999 should be banned, in order to avoid any risk, firstly, of contamination, in particular by accidental contact with such products and, secondly, of environmental pollution from waste containing lead from such capsules.(13) The use of certain types of bottle for certain products is a long-established practice in the Community and third countries. Such bottles can evoke certain characteristics or a certain origin of products in the minds of consumers due to their long-established use. Such bottles should therefore be reserved for the wines in question.(14) To ensure the traceability and control of wine sector products, certain particulars on the labelling should be repeated in registers and on the accompanying documents, provided for by Commission Regualtion (EC) No 884/2001 of 24 April 2001 laying down detailed rules of application concerning the documents accompanying the carriage of wine products and the records to be kept in the wine sector(16).(15) Regulation (EC) No 1493/1999 provides for conditions to be laid down for the use of certain terms. For some of these terms, Community rules are necessary for the smooth functioning of the internal market. Such rules should, in general, be based on existing provisions. For other terms, the Member States should lay down the rules for wine produced in their territory - which should be compatible with Community law - so that policy can be developed as close as possible to the producer. The transparency of such rules should nevertheless be assured.(16) As regards the obligatory indication of the name or company name of the bottler or the consignor and the voluntary indication of the name, address and occupation of one or more of the persons involved in marketing, in order to ensure the smooth operation of the internal market and to ensure that the consumer is not misled, it should become compulsory to indicate the activity of those persons by the use of terms such as "wine-grower", "harvested by", "merchant", "distributed by", "importer", "imported by", and other similar terms.(17) Terms referring to the organic production of grapes are governed solely by Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(17), as last amended by Commission Regulation (EC) No 473/2002(18), which means that they may be used for all wine sector products. The provisions of this Regulation on particulars concerning the production method do not therefore cover those terms.(18) The use and regulation of certain terms (other than designations of origin) to describe quality wine sector products is a long-established practice in the Community. Such traditional expressions can evoke in the minds of consumers a production or ageing method or a quality, colour or type of wine or a particular event linked to the history of the wine. So as to ensure fair competition and avoid misleading consumers, a common framework should be laid down for registering and protecting such traditional expressions.(19) In the interests of simplicity and clarity, the labelling of liqueur wines and semi-sparkling wines should be harmonised as far as possible, taking due account of product diversity, using the approach laid down in Regulation (EC) No 1493/1999 for still wines. The approach for labelling other wine sector products should be similarly harmonised, although the specific nature of these products and their markets requires a greater degree of differentiation, in particular as regards mandatory information.(20) The rules for labelling third-country wine sector products circulating on the Community market should also be harmonised as far as possible with the approach laid down for Community wine sector products in order to avoid misleading consumers and unfair competition for producers. However, consideration should be given to the differences in production conditions, winemaking traditions and legislation in third countries.(21) The provisions of this Regulation should be without prejudice to any specific rules negotiated under agreements with third countries concluded under the procedure provided for in Article 133 of the Treaty.(22) Specific and detailed rules on the labelling of sparkling wines are already laid down in Annex VIII to Regulation (EC) No 1493/1999. However, certain additional implementing rules should be laid down.(23) Wherever possible, the rules for aerated semi-sparkling wines should match those laid down in Regulation (EC) No 1493/1999 for aerated sparkling wines, taking due account of product diversity.(24) Article 80 of Regulation (EC) No 1493/1999 provides for measures to be adopted to ease the transition from the previous wine sector legislation to that Regulation. So as to avoid unnecessary burdens on operators, provisions should be enacted to ensure that products labelled in accordance with the existing rules may continue to be marketed, and that labels printed in accordance with those rules may be used during a transitional period.(25) Article 81 of Regulation (EC) No 1493/1999 repeals the existing Council legislation in the wine sector, including that dealing with aspects covered by this Regulation. In order to allow a smooth transition and the continuity of the applicable arrangements pending the finalisation and adoption of implementing measures, Regulation (EC) No 1608/2000, as last amended by Regulation (EC) No 699/2002(19), provides for some of the Council provisions repealed by Article 81 to remain in force for a brief transitional period. The changes made by this Regulation to the existing rules will require the Member States to adopt a number of implementing measures. So as to allow a reasonable period for those measures to be adopted and for operators to adapt to the new rules, some of the Council provisions repealed by Article 81 of Regulation (EC) No 1493/1999 should remain in force for a further brief transitional period. Regulation (EC) No 1608/2000 should therefore be repealed.(26) The measures provided in this Regulation should apply only to the products referred to in Article 1(2) of Regulation (EC) No 1493/1999, without prejudice to the provisions of that Regulation that apply to other products, in particular Article 52(2), (3) and (4) thereof and Annexes VII(C) and VIII(I)(3) thereto.(27) The Management Committee for Wine has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:TITLE ICOMMON RULESArticle 1PurposeThis Regulation lays down rules for applying the provisions contained in Chapter II of Title V and in Annexes VII and VIII to Regulation (EC) No 1493/1999 which relate to the description, designation, presentation and protection of certain products.Article 2LabellingWords, symbols and other marks shall not form part of the labelling as defined in the introductory section of Annex VII and Annex VIII(A)(2) to Regulation (EC) No 1493/1999, if they:(a) are required under Member States' implementing provisions for European Parliament and Council Directive 94/62/EC(20);(b) refer to the manufacturer or volume of the container and are inscribed directly and indelibly thereon;(c) are used for bottling checks; here, Member States may specify or approve a system for indicating the date of bottling of wines and grape musts bottled in their territory;(d) are used to identify the product by means of a numeric code and/or machine-scannable symbol;(e) are required under the Member States' provisions on qualitative or quantitative control of products subject to systematic official examination;(f) refer to the price of the product;(g) are required under the Member State's tax provisions;(h) are not covered by points (a) to (g) above, do not relate in any way to the characterisation of the product in question, and are not governed by Regulation (EC) No 1493/1999 or by this Regulation.Article 3Presentation of compulsory particulars1. The compulsory particulars referred to in Annex VII(A) to Regulation (EC) No 1493/1999 shall be grouped in the same visual field on the container, and presented in easily readable, indelible characters large enough to stand out well against the ground on which they are printed and clearly distinguishable from all other (written and graphic) content of the labelling.However, the compulsory particulars of the importer and the lot number may appear outside the visual field in which the other compulsory particulars appear.2. The actual alcoholic strength by volume referred to in the third indent of Annex VII(A)(1) and Annex VIII(B)(1)(d) to Regulation (EC) No 1493/1999 shall be indicated in percentage units or half units. Without prejudice to the tolerances set for the reference analysis method used, the strength shown may not differ by more than 0,5 % vol from that given by analysis. However, the alcoholic strength of quality wines psr stored in bottles for more than three years, sparkling wines, aerated sparkling wines, semi-sparkling wines, aerated semi-sparkling wines and liqueur wines, without prejudice to the tolerances set for the reference analysis method used, may not differ by more than 0,8 % vol from that given by analysis. The figure shall be followed by "% vol" and may be preceded by "actual alcoholic strength", "actual alcohol" or "alc".The actual alcoholic strength shall be indicated on the label in characters at least 5 mm high if the nominal volume is over 100 cl, at least 3 mm high if it is equal to or less than 100 cl but more than 20 cl and 2 mm high if it is 20 cl or less.Article 4Use of codes on labelling1. The codes referred to in Annex VII(E) to Regulation (EC) No 1493/1999 shall be determined by the Member State in which the bottler, consignor or importer has its head office, while the codes referred to in Annex VIII(D)(4) and (5) to that Regulation shall be determined by the Member State in which the winemaker or seller has its head office.2. Any reference to a Member State in a code as referred to in paragraph 1 shall be by means of the postal abbreviation preceding the other parts of the code.Article 5Derogations1. In the case of wines produced on their territory, Member States may exempt the following from the labelling requirement in Annex VII(G)(1) to Regulation (EC) No 1493/1999:(a) products transported between two or more premises of a single enterprise located within a single administrative unit or within neighbouring administrative units; such units shall be no larger than the regions corresponding to level III in the nomenclature of territorial units for statistical purposes (NUTS III) with the exception of island territories, where the administrative unit shall correspond to level II of the nomenclature of territorial units for statistical purposes (NUTS II);(b) quantities of grape must and wine not exceeding 30 litres per lot and not intended for sale;(c) quantities of grape must and wine intended for home consumption by producers and their employees.Furthermore, the Member State concerned may also provide for ad hoc derogations for certain quality wines psr as referred to in the second indent of Article 29(1)(b) of this Regulation and aged in bottles for a long period before sale, provided that they lay down control requirements and rules for circulation for those products.2. By way of derogation from Annex VII(D)(1) to Regulation (EC) No 1493/1999, where the products concerned are to be exported and where the legislation of the third country so requires, Member States may allow the particulars on the labelling, notably the compulsory ones, to be added in languages other than the official Community languages.Article 6Rules common to all particulars on labelling1. For the purposes of Annex VII(B)(3) to Regulation (EC) No 1493/1999, the labelling of the products covered by that Annex may be supplemented by other particulars provided that there is no risk that such particulars might mislead those to whom they are addressed, particularly by creating confusion with the compulsory particulars referred to in paragraph A(1) or the optional particulars referred to in paragraph B(1) of that Annex.2. In the case of the products referred to in Annex VII(B)(3) to Regulation (EC) No 1493/1999, an authority designated under Article 72(1) thereof may, provided that it acts in compliance with the general procedural rules adopted by the Member State, require bottlers, consignors or importers to provide proof of the accuracy of the wording used for the description as it relates to the nature, identity, quality, composition, origin or source of the product concerned or the products used to make it.If proof is sought by the competent authority of the Member State where the bottler, consignor or importer in question is established, it shall be sought directly by that authority.If proof is sought by the competent authority of another Member State, the latter shall give the authority of the country where the bottler, consignor or importer is established all the data it needs to seek the proof in question, using the normal channels for direct cooperation between the two authorities. The requesting authority shall be informed of the action taken in response to its request.If the competent authorities find that proof has not been given, the particulars concerned shall be regarded as not being in conformity with Regulation (EC) No 1493/1999 or this Regulation.Article 7Definition of "bottler", "bottling" and "importer"For the purposes of this Regulation:(a) "bottler" means a natural or legal person or a group of such persons carrying out bottling or having bottling carried out on their behalf;(b) "bottling" means putting the product concerned up for commercial purposes in containers of a capacity not exceeding 60 litres;(c) "importer" means a natural or legal person or group of such persons established within the Community assuming responsibility for bringing into circulation non-Community goods within the meaning of Article 4(8) of Council Regulation (EEC) No 2913/92(21).Article 8Prohibition of lead-based capsules or foilThe closing devices for products as referred to in Article 1(2) of Regulation (EC) No 1493/1999 may not be enclosed in lead-based capsules or foil.Article 9Reservation of certain types of bottle1. The conditions governing the use of certain types of bottles shall be as listed in Annex I.2. To qualify for inclusion in Annex I, types of bottle must meet the following requirements:(a) they must have been genuinely and traditionally used for the last 25 years in specified production regions or areas in the Community;(b) their use must evoke certain characteristics or a certain origin of the wine;(c) the bottle type must not be used for other wines on the Community market.3. Member States shall notify to the Commission:(a) the facts justifying recognition of each type of bottle;(b) the characteristics of the types of bottle meeting the requirements in paragraph 2 and the wine for which they are reserved.4. By way of derogation from paragraphs 1, 2 and 3, certain types of bottle listed in Annex I may be used for the presentation of wines originating in third countries, provided that:(a) those countries have submitted a reasoned request to the Commission; and(b) requirements deemed equivalent to those set out in paragraphs 2 and 3 of this Article have been met.The third countries authorised to use each type of bottle are listed in Annex I, together with the rules on their use.5. Some bottle types traditionally used in third countries but not included in Annex I may qualify for the protection laid down in this Article for that bottle type with a view to their marketing in the Community, if reciprocal arrangements apply.The first subparagraph shall be implemented through agreements with the third countries concerned, concluded under the procedure laid down in Article 133 of the Treaty.Article 10Registers, accompanying documents, and other documents1. For the products referred to in Annex VII(A)(1) to Regulation (EC) No 1493/1999, with the exception of semi-sparkling wines and aerated semi-sparkling wines, the description in the registers kept by operators as referred to in Article 11 of Regulation (EC) No 884/2001, and in the other registers, accompanying documents and other documents prescribed by Community legislation and, where no accompanying document has been drawn up, in the relevant commercial documents, shall contain, in addition to the particulars provided for by Regulation (EC) No 884/2001, the optional particulars referred to in Annex VII(B)(1) and (2) to Regulation (EC) No 1493/1999, provided that they are shown on the labelling or that it is planned to show them on the labelling.2. For the products referred to in Annex VIII(A)(1) to Regulation (EC) No 1493/1999, and for semi-sparkling wines and aerated semi-sparkling wines, the description in the registers kept by winemakers and in the other registers, accompanying documents and other documents prescribed by Community legislation and, where no accompanying document has been drawn up, in the relevant commercial documents, shall contain, in addition to the particulars provided for by Regulation (EC) No 884/2001:- in the case of the products referred to in Annex VIII(A)(1) to Regulation (EC) No 1493/1999, the name under which the product is sold and the indication of the type of product as referred to in Annex VIII(B)(1)(a) and (c) to Regulation (EC) No 1493/1999 and in the case of semi-sparkling wines and aerated semi-sparkling wines, the name under which the product is sold as referred to in Annex VII(A)(2) to Regulation (EC) No 1493/1999,- in the case of the products referred to in Annex VIII(A)(1) to Regulation (EC) No 1493/1999, the optional particulars referred to in Annex VIII(E) to Regulation (EC) No 1493/1999, and in the case of semi-sparkling wines and aerated semi-sparkling wines the optional particulars referred to in Annex VII(B)(1) and (2) to Regulation (EC) No 1493/1999, provided that they are shown on the labelling or that it is planned to show them on the labelling.3. For Title II products, the description in the registers kept by the operators referred to in Article 11 of Regulation (EC) No 884/2001 and in the other registers, accompanying documents and other documents prescribed by Community legislation and, where no accompanying document has been drawn up, in the relevant commercial documents, shall contain, in addition to the particulars provided for by Regulation (EC) No 884/2001, the optional particulars referred to in Articles 13(1) and 14(1) and (3) of this Regulation, provided that they are shown on the labelling or that it is planned to show them on the labelling.4. The description in the registers kept by persons other than producers or where appropriate winemakers shall contain at least the particulars referred to in paragraphs 1, 2 or 3, as appropriate. The optional particulars referred to in paragraphs 1, 2 or 3, as the case may be, may be replaced in those registers by the number of the accompanying document or the other documents prescribed by Community legislation and the date on which they were drawn up.5. The containers for storing the products referred to in paragraphs 1, 2 and 3 shall be identified and their nominal volume indicated.The containers concerned shall also bear the relevant particulars provided for by the Member States to permit the body responsible for control to identify their contents using the registers or the documents that replace those registers.However, in the case of containers of 600 litres or less, filled with the same product and stored together in the same lot, the lot as a whole may be marked rather than the individual containers, provided that it is clearly separated from other lots.TITLE IIRULES ON GRAPE MUST, GRAPE MUST IN FERMENTATION, CONCENTRATED GRAPE MUST, NEW WINE STILL IN FERMENTATION AND WINE OF OVERRIPE GRAPESArticle 11General provisions1. Where the products covered by Article 53(2)(g) of Regulation (EC) No 1493/1999 or the same products made in third countries (hereinafter called "Title II products") are to be labelled, the label shall comply with the provisions of Articles 12, 13 and 14.2. Article 3(1) shall apply mutatis mutandis to the compulsory particulars referred to in Article 12.3. Annex VII(E) to Regulation (EC) No 1493/1999 and Article 4 of this Regulation shall apply mutatis mutandis to Title II products.Article 12Compulsory particulars1. Labels of Title II products shall indicate the sales designation of the product, using:(a) the term defined in Regulation (EC) No 1493/1999 that most accurately describes it; or(b) terms that are not defined in the Community rules but use of which is regulated in the Member State or third country concerned, provided that they notify them to the Commission, which shall take all appropriate steps to ensure that those terms are publicised.2. Labels of Title II products shall indicate the nominal volume of the product.3. Labels of Title II products shall indicate:(a) in the case of containers with a nominal volume of 60 litres or less, the name or business name of the bottler and the local administrative area and Member State in which the bottler's head office is located;(b) in the case of other containers, the name or business name of the consignor and the local administrative area and Member State in which the consignor's head office is located;(c) in the case of imported products, the importer or, where bottling has taken place in the Community, the bottler.In the case of the particulars referred to in points (a), (b) and (c), Article 15 shall apply mutatis mutandis to products manufactured in the Community while Article 34(1)(a) shall apply mutatis mutandis to products manufactured in third countries.4. In the case of grape must or concentrated grape must, labels shall indicate its density.In the case of grape must in fermentation or new wine still in fermentation, labels shall indicate the actual and/or total alcoholic strength by volume.Where the total alcoholic strength by volume is shown, particularly for grape must in fermentation, it must not differ by more than 0,5 % from the strength as established by analysis.The figure representing the total alcoholic strength shall be followed by the symbol "% vol" and preceded by the terms "total alcoholic strength" or "total alcohol". That figure shall be shown on the label in characters of the same minimum height as that laid down for the actual alcoholic strength.In the case of wines obtained from over-ripened grapes, labels shall indicate the actual alcoholic strength by volume. The actual alcoholic strength by volume shall be given as a unit or half-unit percentage by volume. The alcoholic strength indicated may not differ by more than 0,5 % from the strength as established by analysis. The figure representing the actual alcoholic strength shall be followed by the symbol "% vol" and may be preceded by the words "actual alcoholic strength" or "actual alcohol" or "alc".The actual alcoholic strength by volume shall be indicated on the label in characters at least 5 mm high if the nominal volume is over 100 cl, at least 3 mm high if it is equal to or less than 100 cl but more than 20 cl and 2 mm high if it is 20 cl or less.5. In the event of consignment of Title II products to another Member State or export, labels shall indicate:(a) in the case of grape must produced in the Member State in which the grapes were grown, the name of that Member State;(b) in the case of wine as referred to in this Article obtained from grapes grown and made into wine in the territory of a single Member State, the name of that Member State.6. In the case of Title II products manufactured in third countries, labels shall indicate the name of the third country in question.7. In the case of Title II products produced by coupage of products originating in two or more Member States, labels shall carry the words "blend made from the produce of two or more European Community countries".In the case of grape must which has not been made in the Member State where the grapes used were harvested, labels shall carry the words "must obtained in ... from grapes harvested in ...".In the case of wines not made into wine in the Member State where the grapes used were harvested, labels shall carry the words "wine obtained in ... from grapes harvested in ...".8. Labels of Title II products shall carry the lot number, in accordance with Directive 89/396/EEC.Article 13Optional particulars1. The labelling of Title II products may be supplemented by the following:(a) the name, address and occupation of one or more of the persons involved in marketing; Article 15 shall apply mutatis mutandis to the products concerned;(b) the type of product, as decided by the producing Member State;(c) a specific colour, as decided by the producing Member State; Article 17 shall apply mutatis mutandis to the products concerned.2. The labelling of Title II products may be supplemented with other optional particulars. Article 6 shall apply mutatis mutandis to such products.Article 14Labelling with a geographical indication1. Grape must in fermentation intended for direct human consumption and wine of overripe grapes made in the Community may be described using a geographical indication. In such cases, the sales designation referred to in Article 12(1) shall consist of:(a) the words "grape must in fermentation" or "wine of overripe grapes", as the case may be;(b) the name of the geographical unit;(c) a traditional specific term; where that term includes the sales designation of the product, the designation shall not need to be repeated.Member States shall determine the traditional specific terms referred to in point (c) of the first subparagraph, that may be used for grape must in fermentation intended for direct human consumption and wine of overripe grapes produced in their territory.Article 51 of Regulation (EC) No 1493/1999, Article 28 of this Regulation and those provisions of Regulation (EC) No 1493/1999 and of this Regulation which relate to the protection of the names of table wines with a geographical indication shall apply mutatis mutandis to grape must in fermentation intended for direct human consumption with a geographical indication and wine of overripe grapes with a geographical indication.2. The Member States shall notify the Commission of the measures they take to implement paragraph 1. The Commission shall take all appropriate steps to ensure that those measures are publicised.3. The labelling of grape must in fermentation intended for direct human consumption with a geographical indication and wine of overripe grapes with a geographical indication made in the Community may be supplemented by the following:(a) the vintage year; Articles 18 and 20 shall apply mutatis mutandis;(b) the name of one or more vine varieties; Articles 19 and 20 shall apply mutatis mutandis;(c) details of awards, medals or competitions won; Article 21 shall apply mutatis mutandis;(d) particulars concerning the production method; Article 22 shall apply mutatis mutandis;(e) additional traditional terms; Articles 23 and 24 shall apply mutatis mutandis;(f) the name of an enterprise; Article 25 shall apply mutatis mutandis;(g) information that the product has been bottled on the producer's holding, by a producer group or in an enterprise in the production region; Article 26 shall apply mutatis mutandis.TITLE IIIRULES FOR TABLE WINES, TABLE WINES WITH A GEOGRAPHICAL INDICATION AND QUALITY WINES PSRArticle 15Indication of the name, address and occupation of one or more of the persons involved in marketing1. The compulsory indictions set out in the first indent of Annex VII(A)(3)(a), and the optional indications set out in the first indent of Annex VII(B)(1)(a) to Regulation (EC) No 1493/1999 shall be accompanied by an indication showing the activity of the bottler, the consignor, or persons involved in marketing, using expressions such as "wine-grower", "harvested by", "merchant", "distributed by", "importer", "imported by", or other similar expressions.In particular, indication of the bottler shall be supplemented by the words "bottler" or "bottled by".However, in the case of contract bottling, indication of the bottler shall be supplemented by the words "bottled for" or, where the name, address and occupation of the person who has carried out the bottling on behalf of a third party are indicated, by the words "bottled for ... by ...".In the case of containers other than bottles, the second and third subparagraphs shall apply. However, the words "packager" and "packaged by" shall replace the words "bottler" and "bottled by" respectively.However, use of any of the expressions referred to in the second, third and fourth subparagraphs shall not be required where one of the indications referred to in Articles 26 and 33 is used.This paragraph shall apply without prejudice to paragraph 2.Where bottling or consignment takes place in a local administrative area other than that of the bottler or consignor, or an adjacent area, the particulars referred to in this paragraph shall be accompanied by a reference to the local administrative area where the operation took place and, if it is carried out in another Member State, the name of that State.2. The expressions referred to in the first subparagraph of paragraph 1 may not include terms referring to an agricultural holding, unless the product concerned was made exclusively from grapes harvested in vineyards belonging to the holding or to the holding of the person described by one of those terms and the winemaking was carried out on that holding.For the purposes of the first subparagraph, no account shall be taken of the addition of concentrated grape must or rectified concentrated grape must designed to increase the natural alcoholic strength of the product concerned.The Member States shall specify these expressions for the wines produced in their territory and shall define the conditions relating to their use.The Member States shall notify the Commission of the measures they take to implement the third subparagraph. The Commission shall take all appropriate steps to ensure that these measures are publicised.3. The optional particulars referred to in the first subparagraph of paragraph 1 may be used only with the agreement of the person or persons concerned.However, where a Member State's rules require the name, address and occupation of the person bottling under contract to be indicated, the first subparagraph shall not apply to such indication.4. Indication of the Member State of the bottler or consignor shall appear on the label in characters of the same type and size as the name, address and occupation or business name of the persons concerned. The Member State shall be indicated:(a) either in full after the local administrative area or part thereof;(b) or by the postal abbreviation, where applicable together with the postal code of the local administrative area concerned.5. In the case of table wines, the name of the local administrative area in which the head office of the person or persons referred to in the first subparagraph of paragraph 1 is located shall appear on the label in characters which are no more than half the size of the words "table wine".In the case of table wines with a geographical indication, the name of the local administrative area in which the head office of the person or persons referred to in the first subparagraph of paragraph 1 is located shall appear on the label in characters which are no more than half the size of those used for the geographical indication.In the case of quality wines psr, the name of the local administrative area in which the head office of the person or persons referred to in the first subparagraph of paragraph 1 is located shall appear on the label in characters which are no more than half the size of those indicating the specified region.This paragraph shall not apply in cases where the local administrative area is indicated by means of a code as referred to in Annex VII(E) to Regulation (EC) No 1493/1999.Article 16Indication of product type1. For the purposes of the second indent of Annex VII(B)(1)(a) to Regulation (EC) No 1493/1999, the following terms may only be used on the labels of table wines, table wines with a geographical indication and quality wines psr, with the exception of the quality liqueur wines psr and quality semi-sparkling wines psr covered by Article 39(1)(b):(a) "sec", "trocken", "secco", "asciuttto", "dry", "tÃ ¸r", "Ã ¾Ã ·Ã Ã Ã ", "seco", "kuiva", "droog" or "torrt", on condition that the wine concerned has a residual sugar content not exceeding:(i) 4 grams per litre; or(ii) 9 grams per litre, provided that the total acidity expressed as grams of tartaric acid per litre is not more than 2 grams below the residual sugar content;(b) "demi-sec", "halbtrocken", "abboccato", "medium dry", "halvtÃ ¸r", "Ã ·Ã ¼Ã ¯Ã ¾Ã ·Ã Ã ¿Ã ", "semiseco", "meio seco", "adamado", "puolikuiva", "halfdroog" or "halvtorrt", on condition that the wine concerned has a residual sugar content in excess of the maximum set at (a) but not exceeding:(i) 12 grams per litre; or(ii) 18 grams per litre, where the minimum total acidity has been set by the Member State under paragraph 2;(c) "moelleux", "lieblich", "amabile", "medium", "medium sweet", "halvsÃ ¸d", "Ã ·Ã ¼Ã ¯Ã ³Ã »Ã Ã ºÃ ¿Ã ", "semidulce", "meio doce", "puolimakea", "halfzoet" or "halvsÃ tt", on condition that the wine concerned has a residual sugar content higher than the maximum set at (b) but not more than 45 grams per litre;(d) "doux", "sÃ ¼ss", "dolce", "sweet", "sÃ ¸d", "Ã ³Ã »Ã Ã ºÃ Ã ", "dulce", "doce", "makea", "zoet" or "sÃ tt", on condition that the wine concerned has a residual sugar content of at least 45 grams per litre.2. Member States may, as a condition for the use of:(a) the terms listed in paragraph 1(a) and (b), set a minimum total acidity content for use as a complementary criterion in the case of certain wines produced in their territory;(b) the terms listed in paragraph 1(d), set a minimum residual sugar content no lower than 35 grams per litre in the case of certain quality wines psr produced in their territory.3. The Member States shall notify the Commission of the measures they take to implement paragraph 2. The Commission shall take all appropriate steps to ensure that these measures are publicised.Article 17Indications concerning colourWhere Member States specify, for the purposes of the third indent of Annex VII(B)(1)(a) to Regulation (EC) No 1493/1999, how to indicate a specific colour of table wines, table wines with a geographical indication and quality wines psr for the wines produced in their territory, they shall define the conditions relating to the use of such indication and shall notify the Commission of the measures in question. The Commission shall take all appropriate steps to ensure that these measures are publicised.TITLE IVRULES FOR TABLE WINES WITH A GEOGRAPHICAL INDICATION AND QUALITY WINES PSRCHAPTER ICOMMON RULESArticle 18Indication of vintage yearThe vintage year referred to in the first indent of Annex VII(B)(1)(b) to Regulation (EC) No 1493/1999 may be shown on the label of a table wine with a geographical indication or a quality wine psr provided that at least 85 % of the grapes used to make the wine, not including any quantity of products used in sweetening, have been harvested in the year in question.For wines traditionally obtained from grapes harvested in winter, the year of the beginning of the current marketing year shall be shown rather than the vintage year.Article 19Indication of vine variety1. The names of the vine varieties used for the production of a table wine with a geographical indication or a quality wine psr or their synonyms may be given on the label of the wine concerned provided that:(a) the varieties in question, and their synonyms if appropriate, appear in the variety classification drawn up by a Member State under Article 19 of Regulation (EC) No 1493/1999;(b) the varieties are provided for by a Member State under Annex VI(B)(1) to Regulation (EC) No 1493/1999 and the second paragraph of Article 28 of this Regulation for the wine concerned;(c) the variety name or one of its synonyms does not include a geographical indication used to describe a quality wine psr, a table wine or an imported wine listed in the agreements concluded between the Community and third countries, and, where it is accompanied by another geographical term, is given on the label without that geographical term;(d) if only one variety or its synonym is named, at least 85 % of the product has been made from that variety, not including any quantity of products used in sweetening. That variety must determine the character of the wine concerned; however, where the product in question is made exclusively from the variety mentioned, including any quantity of products used in sweetening with the exception of rectified concentrated grape must, it may be indicated that the product is exclusively made from the variety in question;(e) if two or three varieties or their synonyms are named, 100 % of the product concerned has been made from these varieties, not including any quantity of products used in sweetening; in which case, the varieties must be indicated in descending order of the proportion used and in characters of the same size;(f) if more than three varieties or their synonyms are named, the names of the varieties or their synonyms are shown outside the visual field in which are shown the compulsory particulars referred to in Article 3(1); they must be shown in characters no larger than 3 mm.2. By way of derogation from paragraph 1(c):(a) the variety name or one of its synonyms that includes a geographical indication may be shown on the label of a wine with that geographical indication;(b) the variety names and their synonyms listed in Annex II may be used under the national and Community rules in force on the date of entry into force of this Regulation.3. The Member States concerned shall notify the Commission, by 1 October 2002, of the measures referred to in point (b) of paragraph 2. The Commission shall take all appropriate steps to ensure that these measures are publicised.Article 20The 85 % ruleArticles 18 and 19(1)(d) may be simultaneously applied provided at least 85 % of the wine in a blend comes from the vine variety and vintage year shown in the description of the wine concerned, not including the quantity of any products used in sweetening.Article 21Awards and medalsFor the purposes of the third indent of Annex VII(B)(1)(b) to Regulation (EC) No 1493/1999, awards and medals may be featured on the labels of table wines with a geographical indication and quality wines psr provided that these have been awarded to the batch of wine concerned in a competition authorised by a Member State or third country and run with complete impartiality. The Member States and third countries shall notify to the Commission the list of authorised competitions. The Commission shall take all appropriate steps to ensure that these lists are publicised.Article 22Indications concerning the production method1. Where, for the purposes of the fourth indent of Annex VII(B)(1)(b) to Regulation (EC) No 1493/1999, the Member States specify for the wines produced in their territory the indications concerning the method of production of table wines with a geographical indication and quality wines psr, they shall define the conditions relating to their use.The indications shall not include references to the organic production of grapes as governed by Regulation (EEC) No 2092/91.2. The Member States shall notify the Commission of the measures they take to implement paragraph 1. The Commission shall take all appropriate steps to ensure that these measures are publicised.Article 23Definition of "other traditional terms"For the purposes of the fifth indent of Annex VII(B)(1)(b) to Regulation No 1493/1999, "other traditional terms" means additional terms traditionally used in producer Member States to designate, in the case of wines referred to in this Title, the production or ageing method or the quality, colour, type of place, or a particular event linked to the history of the wine concerned and defined in a Member State's legislation for the purposes of designating the wines concerned originating in its territory.Article 24Protection of traditional terms1. For the purposes of this Article, "traditional terms" means the additional traditional terms referred to in Article 23, the terms referred to in Article 28 and the traditional specific terms referred to in Article 14(1), first subparagraph, point (c), Article 29 and Article 38(3).2. The traditional terms listed in Annex III shall be reserved for the wines to which they are linked and shall be protected against:(a) all misuse, imitation or evocation, even if the protected term is accompanied by an expression such as "kind", "type", "style", "imitation", "brand" or similar;(b) any other unwarranted, false or misleading indication as to the nature or essential qualities of the wine on the inner or outer packaging, advertising material or any documents relating to it;(c) any other practice liable to mislead the public, in particular to give the impression that the wine qualifies for the protected traditional term.3. Trade marks used to describe a wine on its labelling may not contain traditional terms listed in Annex III unless the wine qualifies for such a traditional term.However, the first subparagraph shall not apply in the case of trade marks legally registered in good faith in the Community, or that have legitimately acquired rights in the Community by being used in good faith before the date of publication of this Regulation (or, in the case of traditional terms added to Annex III after the entry into force of this Regulation, before the date of the addition) that have actually been in legal use in good faith since that registration or acquisition of rights. This subparagraph shall apply only in the Member State in which the brand name in question has been registered or in which rights have been acquired by that usage.This paragraph shall apply without prejudice to Annexes VII(F) and VIII(H) to Regulation (EC) No 1493/1999.4. If a traditional term listed in Annex III to this Regulation also falls within one of the categories of indication referred to in Annex VII(A) and (B)(1) and (2) to Regulation (EC) No 1493/1999, the provisions of this Article rather than the other provisions of Title IV or Title V shall apply to that traditional term.The protection of a traditional term shall apply only for the language(s) in which it appears in Annex III.Each traditional term listed in Annex III shall be linked to one or more categories of wine. These categories are:(a) quality liqueur wines psr and liqueur wines with a geographical indication; in this case the protection of a traditional term shall apply only to the designation of liqueur wines;(b) quality sparkling wines psr (including quality sparkling wines psr of the aromatic type); in this case the protection of a traditional term shall apply only to the designation of sparkling wines and aerated sparkling wines;(c) quality semi-sparkling wines psr and semi-sparkling wines with a geographical indication; in this case the protection of a traditional term shall apply only to the designation of semi-sparkling wines and aerated semi-sparkling wines;(d) quality wines psr not covered by (a), (b) or (c) above and table wines with a geographical indication; in this case the protection of a traditional term shall apply only to the designation of wines other than liqueur wines, sparkling wines, aerated sparkling wines, semi-sparkling wines and aerated semi-sparkling wines;(e) grape must in fermentation intended for direct human consumption with a geographical indication; in this case the protection of a traditional term shall apply only to the designation of grape must in fermentation;(f) wine of overripe grapes with a geographical indication; in this case the protection of a traditional term shall apply only to the designation of wine of overripe grapes.5. To qualify for inclusion in Annex III(A), a traditional term must:(a) be specific in itself and precisely defined in the Member State's legislation;(b) be sufficiently distinctive and/or enjoy an established reputation on the Community market;(c) have been traditionally used for at least 10 years in the Member State in question;(d) be used for one or more Community wines or categories of Community wine.6. To qualify for inclusion in Annex III(B), traditional terms must fulfil the conditions referred to in paragraph 5, must be used for a wine with a geographical indication and must identify that wine as originating in that region or locality within the territory of the Community, where a given quality, reputation or other characteristic of the wine, as expressed by the traditional term concerned, is essentially attributable to that geographical origin.7. Member States shall notify to the Commission:(a) the facts justifying recognition of each term;(b) the traditional terms included in their legislation that meet the above requirements and the wines for which they are reserved;(c) any traditional terms that cease to be protected in the country of origin.8. By way of derogation from paragraphs 1 to 7, the use of certain traditional terms listed in Annex III(A) may be permitted on the labelling of wines with a geographical indication originating in third countries in the language of the third country of origin or in another language where the use of that language is traditional for those terms, provided that:(a) these countries have made a substantiated request to the Commission and forwarded the legislation relating to the term; and(b) the conditions set out in paragraphs 5 and 9 have been fulfilled; and(c) the requirements laid down by the third countries concerned are not such as to mislead the consumer regarding the term.For each traditional term, the third countries concerned are indicated in Annex III(A).9. For the purposes of the sixth subparagraph of Annex VII(D)(1) to Regulation (EC) No 1493/1999 and paragraph 8 of this Article, use of a language other than the official language of a country shall be deemed traditional for the purposes of traditional terms if use of that language is provided for in the legislation of the country concerned and if that language has been in continual use for the traditional term for at least 25 years.10. The provisions of this Article shall apply without prejudice to Articles 28 and 29.Article 25Name of enterprise1. The name of an enterprise may be used, under the sixth indent of Annex VII(B)(1)(b) to Regulation (EC) No 1493/1999, only where that enterprise is involved in commercial distribution of the product and has agreed to the use of its name.Where that enterprise is a wine-growing holding where the wine has been produced, the name of that enterprise may be used only if the wine has been made exclusively from grapes harvested from vines on that holding and the winemaking has been carried out on the holding.Member States shall specify the conditions relating to the use of such names for wines produced in their territory.2. Member States shall notify the Commission of the measures they take to implement paragraph 1. The Commission shall take all appropriate steps to ensure that these measures are publicised.Article 26Indications concerning bottling1. Member States shall specify, for the purposes of the seventh indent of Annex VII(B)(1)(b) to Regulation (EC) No 1493/1999, for wines produced in their territory indications stating that table wines with a geographical indication and quality wines psr have been bottled:(a) on the producer's holding; or(b) by a producer group; or(c) in an enterprise located in the production region or, in the case of quality wines psr as referred to in Annex VI(D)(3) to Regulation (EC) No 1493/1999, in the immediate proximity of the production region.Member States shall define the conditions relating to the use of such indications.2. Member States shall notify the Commission of the measures they take to implement paragraph 1. The Commission shall take all appropriate steps to ensure that these measures are publicised.Article 27Additional provisions laid down by the producer Member StatesRules in this Title on certain optional terms shall apply without prejudice to the rights of producer Member States to make these indications compulsory, to prohibit them or to limit their use in the case of wines obtained on their territory, as provided for in Annex VII(B)(4) to Regulation (EC) No 1493/1999. In limiting the use of these optional terms, the Member States may introduce conditions stricter than those laid down in this Title.CHAPTER IIRULES SPECIFIC TO TABLE WINES WITH A GEOGRAPHICAL INDICATIONArticle 28Use of geographical indicationsWith regard to the table wines described as:- "Landwein" in the case of table wines originating in Germany, Austria and in the Province of Bolzano in Italy,- "vin de pays" in the case of table wines originating in France, Luxembourg and the Region of Valle d'Aosta in Italy,- "indicazione geografica tipica" in the case of table wines originating in Italy,- "vino de la tierra" in the case of table wines originating in Spain,- "Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ·" (appellation traditionnelle) or "Ã Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã " (vin de pays) in the case of table wines originating in Greece,- "vinho regional" in the case of table wines originating in Portugal,- "regional wine" in the case of table wines originating in the United Kingdom, and- "landwijn" in the case of table wines originating in the Netherlands,each producer Member State shall notify to the Commission, in accordance with the third indent of Annex VII(A)(2)(b) to Regulation (EC) No 1493/1999:(a) the list of names of geographical units smaller than the Member State as referred to in Article 51(1) of Regulation (EC) No 1493/1999 that may be used and the provisions regulating the use of the terms and unit names;(b) any subsequent change to the list and to the provisions referred to in (a).The national rules on the use of the terms given in the first subparagraph must require the terms concerned to be linked to use of a specified geographical indication smaller than the Member State and reserved for table wines meeting certain production requirements, notably regarding the vine variety, minimum natural alcoholic strength by volume and an evaluation or indication of the organoleptic characteristics.The rules referred to in the second paragraph may, however, allow the terms" Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ·" (appellation traditionelle) or "Ã Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã " (vin de pays) to be used in conjunction with "Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ±", "retsina", without necessarily being linked to a specified geographical indication.The producer Member States may adopt stricter rules on the use of these terms for wine produced in their territory.The Commission shall publish the names of the geographical units notified to it under the first subparagraph in the "C" series of the Official Journal of the European Communities.CHAPTER IIISPECIAL RULES APPLICABLE TO QUALITY WINES PSRArticle 29Traditional specific terms1. Without prejudice to the additional terms authorised in national legislation, the traditional specific particulars referred to in the fourth subindent of Annex VII(A)(2)(c) to Regulation (EC) No 1493/1999 shall be as follows, provided that the Community and national provisions on the wine in question are complied with:(a) Belgium:- "gecontroleerde oorsprongsbenaming"- "appellation d'origine contrÃ ´lÃ ©e";(b) Germany:(accompanying the indication of origin of the wine):- "QualitÃ ¤tswein", "QualitÃ ¤tswein garantierten Ursprungs"- "QualitÃ ¤tswein mit PrÃ ¤dikat" plus "Kabinett", "SpÃ ¤tlese", "Auslese", "Beerenauslese", "Trockenbeerenauslese" or "Eiswein";(c) Greece:- "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã µÃ »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·" ("Ã Ã Ã ") (appellation d'origine contrÃ ´lÃ ©e)- "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã ±Ã ½Ã Ã Ã ­Ã Ã ±Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã " ("Ã Ã Ã Ã ") (appellation d'origine de qualitÃ © supÃ ©rieure)However, if the name of a holding or vine variety or a brand name appears on the labelling, the name of the specified region shall be repeated between the words "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã " and "Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·" or between the words "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã " and "Ã Ã ½Ã Ã Ã ­Ã Ã ±Ã  Ã Ã ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã ", all being in characters of the same type, size and colour;- "Ã Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã " (vin doux naturel)- "Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã " (vin naturellement doux);(d) Spain:- "DenominaciÃ ³n de origen", "DenominaciÃ ³n de origen calificada", "D.O.", "D.O.Ca"these terms, however, must appear on the label immediately below the name of the specified region;- "vino generoso", "vino generoso de licor", "vino dulce natural";(e) France:- "appellation d'origine contrÃ ´lÃ ©e", "appellation contrÃ ´lÃ ©e"however, if the name of a holding or vine variety or a brand name appears on the labelling, the name of the specified region shall be repeated between the words "appellation" and "contrÃ ´lÃ ©e", all being in characters of the same type, size and colour;- "appellation d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure", "vin doux naturel"these terms may only appear in the form of an acronym if accompanied by the logo defined for each of these categories by France;(f) Italy:- "Denominazione di origine controllata", "Denominazione di origine controllata e garantita", "vino dolce naturale", "D.O.C", "D.O.C.G."the words "Kontrollierte Ursprungsbezeichnung" may appear on the labelling of D.O.C. wines produced in the Province of Bolzano and the words "Kontrollierte und garantierte Ursprungsbezeichnung" on the labelling of D.O.C.G. wines produced in the Province of Bolzano;(g) Luxembourg:- "Marque nationale" followed by "Appellation contrÃ ´lÃ ©e" or "Appellation d'origine contrÃ ´lÃ ©e" plus the specified region name "Moselle luxembourgeoise", "A.O.C."the words "marque nationale" may appear on an additional label;- "vendange tardive", "vin de paille" and "vin de glace" together with the name of the specified region "Moselle luxembourgeoise - Appellation contrÃ ´lÃ ©e";(h) Austria:names accompanying the indication of origin of the wine:- "QualitÃ ¤tswein mit staatlicher PrÃ ¼fnummer"- "QualitÃ ¤tswein"- "Kabinett" or "Kabinettwein"- "QualitÃ ¤tswein besonderer Reife und Leseart" or "PrÃ ¤dikatswein"- "SpÃ ¤tlese" or "SpÃ ¤tlesewein"- "Auslese" or "Auslesewein"- "Beerenauslese" or "Beerenauslesewein"- "Ausbruch" or "Ausbruchwein"- "Trockenbeerenauslese" or "Trockenbeerenauslesewein"- "Eiswein"- "Strohwein"- "Schilfwein"- "Districtus Austria Controllatus" or "DAC";(i) Portugal:- "DenominaÃ §Ã £o de origem", "DenominaÃ §Ã £o de origem controlada" "IndicaÃ §Ã £o de proveniÃ ªncia regulamentada", "vinho generoso", "vinho dolce natural", "D.O.", "D.O.C" und "I.P.R "The term "regiÃ £o demarcada" may be used in association with the term "denominaÃ §Ã £o de origem controlada";(j) United Kingdom:- "English vineyard quality wine psr" and "Welsh vineyard quality wine psr".2. The traditional specific terms referred to in the second indent of Annex VIII(D)(2)(c) to Regulation (EC) No 1493/1999 to be used as sales designations for quality sparkling wines psr are:(a) Germany:- "QualitÃ ¤tsschaumwein garantierten Ursprungs";(b) Greece:- "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã µÃ »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·" ("Ã Ã Ã ") (appellation d'origine contrÃ ´lÃ ©e)- "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã ±Ã ½Ã Ã Ã ­Ã Ã ±Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã " ("Ã Ã Ã Ã ") (appellation d'origine de qualitÃ © supÃ ©rieure)however, if the name of a holding or vine variety or a brand name appears on the labelling, the name of the specified region shall be repeated between the words "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã " and "Ã µÃ »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·" or between the words "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã " and "Ã ±Ã ½Ã Ã Ã ­Ã Ã ±Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã ", all being in characters of the same type, size and colour;(c) Spain:- "DenominaciÃ ³n de origen" und "DenominaciÃ ³n de origen calificada"; "D.O." and "D.O.Ca"these terms, however, must appear on the label immediately below the name of the specified region;(d) France:- "appellation d'origine contrÃ ´lÃ ©e"- "appellation contrÃ ´lÃ ©e"however, if the name of a holding or vine variety or a brand name appears on a label bearing the term "appellation contrÃ ´lÃ ©e", the name of the specified region shall be repeated between "appellation" and "contrÃ ´lÃ ©e", all being in characters of the same type, size and colour;- "appellation d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure"these terms may only appear in the form of an acronym if accompanied by the logo defined for each of these categories by France;(e) Italy:- "Denominazione di origine controllata", "Denominazione di origine controllata e garantita", "D.O.C" and "D.O.C.G."the words "Kontrollierte Ursprungsbezeichnung" may appear on the labelling of D.O.C. wines produced in the Province of Bolzano and the words "Kontrollierte und garantierte Ursprungsbezeichnung" on the labelling of D.O.C.G. wines produced in the Province of Bolzano;(f) Luxembourg:- "Marque nationale" followed by "Appellation contrÃ ´lÃ ©e" or "Appellation d'origine contrÃ ´lÃ ©e" plus the specified region name "Moselle luxembourgeoise" and "A.O."the words "marque nationale" may appear on an additional label;(g) Portugal:- "DenominaÃ §Ã £o de origem", "DenominaÃ §Ã £o de origem controlada" "IndicaÃ §Ã £o de proveniÃ ªncia regulamentada", "D.O.", "D.O.C" and "I.P.R".Article 30Derogation from the obligation to use a traditional specific termBy way of derogation from the second indent of Annex VII(A)(2)(c) to Regulation (EC) No 1493/1999, wines carrying one of the following specified region names under the applicable Community and national provisions may be marketed using that name only:(a) Greece:- "Ã £Ã ¬Ã ¼Ã ¿Ã " ("Samos");(b) Spain:- "Cava"- "Jerez", "XÃ ©rÃ ¨s" or "Sherry"- "Manzanilla";(c) France:- "Champagne";(d) Italy:- "Asti"- "Marsala"- "Franciacorta";(e) Portugal:- "Madeira" or "MadÃ ¨re"- "Porto" or "Port".Article 31Geographical unit smaller than the specified region1. For the purposes of the description of a quality wine psr on the labelling in accordance with the first indent of Annex VII(B)(1)(c) to Regulation (EC) No 1493/1999, the name of a "geographical unit which is smaller than the specified region" shall be taken to mean the name of:(a) a small locality or group of localities;(b) a local administrative area or part thereof;(c) a wine-growing subregion or part thereof.2. Producer Member States may allocate the name of a geographical unit which is smaller than the specified region in question to a quality wine psr provided that:(a) the geographical unit is well defined;(b) all the grapes from which the wines have been produced originate in that unit.3. Where a quality wine psr is obtained from products of grapes harvested in different geographical units as referred to in paragraph 1 situated within the same specified region, the only information allowed in addition to the name of the specified region shall be the name of the larger geographical unit covering all the wine-producing areas concerned.However, subject to Article 20, producer Member States may authorise for designation of a quality wine psr the use of:(a) the name of a geographical unit as referred to in paragraph 1 when the wine has been sweetened with a product made in the same specified region, other than rectified concentrated grape must;(b) the name of a geographical unit as referred to in paragraph 1 where the wine is obtained from a mixture of grapes, grape musts, new wines still in fermentation or, until 31 August 2003, wines originating in the geographical unit the name of which is to be used for the designation with a product obtained in the same specified region but outside that unit, provided that at least 85 % of the quality wine psr concerned is obtained from grapes harvested in the geographical unit the name of which it bears, and provided, in respect of the exception expiring on 31 August 2003, that such an arrangement was allowed by the provisions of the producer Member State concerned before 1 September 1995;(c) the name of a geographical unit as referred to in paragraph 1, together with the name of the local administrative area or part thereof or of one of the local administrative areas into which that geographical unit extends, provided that:(i) such an arrangement has been traditional and customary and was allowed for by the provisions of the Member State concerned before 1 September 1976; and(ii) a name of a local administrative area or part thereof or one of the names of such areas appearing in a list to be drawn up is used as being representative of all the local administrative areas over whose area that geographical unit extends.Producer Member States shall draw up a list of the types of geographical units concerned and the names of the specified regions to which these geographical units belong covered by the derogation applying until 31 August 2003 provided for in point (b). The list shall be forwarded to the Commission.Producer Member States shall draw up a list of the names of local administrative areas as referred to in point (ii) of (c) above and shall forward it to the Commission.The Commission shall take all appropriate steps to ensure that these lists are publicised.4. The name of a specified region and the name of a geographical unit as referred to in paragraph 1 may not be conferred on:- a wine resulting from the mixture of a quality sparkling wine psr with a product obtained outside the specified region in question,- a quality sparkling wine psr that has been sweetened with a product obtained outside the specified region in question.The first subparagraph shall not apply to wines on the list to be drawn up under Annex VI(D)(2) to Regulation (EC) No 1493/1999.Article 32Geographical unit larger than the specified regionWhere Member States draw up, for the purposes of the second indent of Annex VII(B)(1)(c) to Regulation (EC) No 1493/1999, a list of geographical units which are larger than the specified region for the wines produced in their territory, they shall define the conditions relating to their use, and shall notify the Commission of the measures they have taken. The Commission shall take all appropriate steps to ensure that these measures are publicised.Article 33Bottling in the specified region1. For the purposes of the third indent of Annex VII(B)(1)(c) to Regulation (EC) No 1493/1999, Member States shall specify for wines produced in their territory the expression indicating that a wine has been bottled in a specified region and shall define the conditions relating to its use.2. The Member States shall notify the Commission of the measures they take to implement paragraph 1. The Commission shall take all appropriate steps to ensure that these measures are publicised.3. Expressions as referred to in paragraph 1 may be used only if bottling has taken place in the specified region concerned or in establishments located in the immediate proximity of that region within the meaning of Article 2 of Commission Regulation (EC) No 1607/2000(22).TITLE VRULES APPLICABLE TO IMPORTED PRODUCTSArticle 34General rules1. For the purposes of Annex VII(B)(2) to Regulation (EC) No 1493/1999, the labelling of wines originating in third countries, with the exception of sparkling wines and aerated sparkling wines, and the Title II products made in third countries may be supplemented by the following:(a) the name, address and occupation of one or more of the persons involved in marketing, provided that the conditions of use are regulated in the third country concerned;(b) the product type. Article 16 shall apply mutatis mutandis;(c) a specific colour, provided that the conditions of use are regulated in the third country concerned.In the case of liqueur wine, semi-sparkling wine, aerated semi-sparkling wine and Title II products made in third countries, particulars set out in point (b) of the first subparagraph may be used provided that the conditions of use are regulated in the third country concerned.2. With regard to the particulars referred to in paragraph 1, first subparagraph, point (a), and the indication of the importer or, if bottling takes place in the Community, of the bottler, referred to in Annex VII(A)(3)(b) to Regulation (EC) No 1493/1999, paragraph 1, the first and second subparagraphs of paragraph 2, the first subparagraph of paragraph 3, and paragraph 4 of Article 15 of this Regulation shall apply mutatis mutandis.In the case of products from third countries without a geographical indication, the name of the local administrative area in which the head office of the person or persons referred to in the first subparagraph is located shall appear on the label in characters which are no more than half the size of those of the word "wine" followed by the name of the third country.In the case of products from third countries with a geographical indication, the name of the local administrative area in which the head office of the person or persons referred to in the first subparagraph is located shall appear on the label in characters which are no more than half the size of the geographical indication.The second and third subparagraphs shall not apply in cases where the local administrative area or part thereof is indicated by means of a code as referred to in Annex VII(E) to Regulation (EC) No 1493/1999.Article 35Names of third countriesThe name of the country of origin as referred to in Annex VII(A)(2)(d) to Regulation (EC) No 1493/1999 shall be supplemented by the following:(a) the words "blend of wines from different countries outside the European Community" or "blend of wines from ..." citing the names of the third countries in question, for wines made by blending in a third country wines originating in two or more third countries; or(b) the words "wine obtained in ... from grapes harvested in ...", citing the names of the third countries in question, for wines made in a third country from grapes obtained in another third country.Article 36Imported wines with a geographical indication1. The labelling of an imported wine, including a wine made from overripe grapes or a grape must in fermentation for direct human consumption, from a third country that is a member of the World Trade Organisation may bear the name of a geographical area as referred to in Annex VII(A)(2)(d) to Regulation (EC) No 1493/1999 provided that it serves to identify a wine as originating in the territory of a third country or a region or locality of that third country, where a given quality, reputation or other characteristic of the product essentially attributable to that geographical origin.However, as regards the indications serving exceptionally to identify a wine as originating in the territory of a third country as a whole, those referred to in Annex IV of this Regulation may be used on the labelling of an imported wine.2. If a product as referred to in paragraph 1 comes from a third country that is not a member of the World Trade Organisation, in addition to the condition laid down in that paragraph the following further conditions must also be fulfilled:(a) the geographical indication concerned should refer to a well-defined production area that is smaller than the entire wine-growing territory of the third country concerned;(b) the grapes from which the product has been produced should originate in that geographical unit;(c) the grapes from which wines meeting typical quality criteria are produced should be harvested in that geographical unit; and(d) the indication should be used to designate the wine on the domestic market of the third country concerned and assigned to this use by the legislation of the country.The third country concerned shall forward its legislation to the Commission. If these conditions are met, the name of the third country shall be included on the list in Annex V to this Regulation.3. Geographical indications as referred to in paragraphs 1 and 2 may not give rise to confusion with a geographical indication used to identify a quality wine psr, a table wine or another imported wine included in the lists in agreements concluded between the Community and third countries.However, some third country geographical indications as referred to in the first subparagraph that are homonymous geographical indications for a quality wine psr, a table wine or an imported wine may be used subject to practical conditions under which they will be differentiated from each other, taking into account the need to ensure equitable treatment of the producers concerned and that consumers are not misled.Similarly, some third country terms which serve to identify a wine as originating in a region or locality of the third country concerned, where a given quality, reputation or other characteristic of the wine as expressed by those terms, is essentially attributable to that geographical origin, and which are homonyms of the traditional terms referred to in Annex III(B), may be used subject to practical conditions under which they will be differentiated from each other, taking into account the need to ensure equitable treatment of the producers concerned and that consumers are not misled.These indications, terms and practical conditions shall be as laid down in Annex VI.4. The geographical indications and traditional terms referred to in paragraphs 1, 2 and 3 may not be used if, although literally true as to the territory, region or locality in which the goods originate, they falsely represent to the public that the goods originate in another territory.5. Wine imported from the United States of America may be identified by the name of a State supplemented, where relevant, by the name of a county or wine-growing region even if only 75 % of the wine concerned is made from grapes harvested in that State or a single county whose name it bears, provided the wine is made entirely from grapes harvested in the United States of America.However, the first subparagraph shall apply only until the entry into force of the agreement resulting from the negotiations with the United States of America with a view to concluding an agreement on trade in wine and on oenological practices and the protection of geographical indications in particular, and until 31 December 2003 at the latest.Article 37Other particulars which may be included on the labelling of imported wines with a geographical indication1. For the purposes of Annex VII(B)(2) to Regulation (EC) No 1493/1999, the labelling of wine originating in third countries (excluding sparkling wines and aerated sparkling wines but including wines of overripe grapes) and grape musts in fermentation made in third countries for direct human consumption bearing a geographical indication in accordance with Article 36 may be supplemented by the following:(a) the vintage year; this may be used provided that the conditions of use are regulated in the third country concerned and where at least 85 % of the grapes used to make the wine have been harvested in the year concerned, not including the quantity of products used in any sweetening;(b) the name of one or more vine varieties; these variety names may be used provided that:(i) the conditions of use are regulated in the third country concerned;(ii) the variety names and their synonyms conform with Article 20(3)(a), (b) and (c) of Commission Regulation (EC) No 1227/2000(23); and(iii) the requirements of Article 19(1)(c), (d), (e) and (f) of this Regulation are fulfilled; Article 19(2) shall apply mutatis mutandis;(c) details of awards, medals or competitions won; Article 21 shall apply mutatis mutandis;(d) particulars concerning the production method, provided that the conditions of use are regulated in the third country concerned;(e) in the case of third country wines and grape musts in fermentation made in third countries for direct human consumption, traditional terms other than those listed in Annex III in accordance with the legislation of the third country concerned and additional traditional terms listed in Annex III, provided that the conditions of use are regulated in the third country concerned in accordance with Articles 23 and 24;(f) the name of an establishment, provided that the conditions of use are regulated in the third country concerned; Article 25(1) shall apply mutatis mutandis;(g) information that the product has been bottled:(i) either on the producer's holding, by a producer group, in an establishment in the production region;(ii) or in the production region, provided that bottling has taken place in the production region concerned or in establishments located in the immediate proximity of that region provided that the conditions of use are regulated in the third country concerned.2. The particulars referred to in paragraph 1(a) and (b) may be used together provided at least 85 % of the products in a blend comes from the vine variety and vintage year used to identify the products concerned, not including the quantity of products used in any sweetening.3. By way of derogation from paragraph 1(b), wine imported from the United States of America may use the name of a variety even if only 75 % of the wine in question is made from grapes of the variety whose name it bears, provided that that variety determines the character of the wine in question.However, this derogation shall apply only until the entry into force of the agreement resulting from the negotiations with the United States of America with a view to concluding an agreement on trade in wine and on oenological practices and the protection of geographical indications in particular, and until 31 December 2003 at the latest.TITLE VIRULES FOR LIQUEUR WINES, SEMI-SPARKLING WINES AND AERATED SEMI-SPARKLING WINESArticle 38Compulsory particulars1. For the purposes of Annex VII(A)(4) to Regulation (EC) No 1493/1999, the labelling of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines shall include, in addition to the compulsory particulars referred to in A(1) of that Annex:(a) the name or business name, local administrative area and Member State of the bottler or, for containers with a nominal volume of more than 60 litres, the consignor; in the case of semi-sparkling wines, the bottler's name may be replaced by that of the winemaker;(b) in the case of imported wine, the name of the importer or, if bottled in the Community, of the bottler.Regarding the particulars set out in the first subparagraph, Article 15 shall apply mutatis mutandis to products produced in the Community, and Article 34(1)(a) shall apply mutatis mutandis to products produced in third countries.2. The term "aerated semi-sparkling wine" as referred to in Annex VII(A)(2)(g) to Regulation (EC) No 1493/1999 shall appear on the label carrying the compulsory particulars imposed by that Annex. It shall be supplemented in characters of the same type and size by the words "obtained by adding carbon dioxide", if it is not clear from the term itself that carbon dioxide has been added.All the above shall appear on the same line as the sales designation or on the line immediately below.3. For the purposes of Annex VII(A)(4) to Regulation (EC) No 1493/1999, liqueur wine and semi-sparkling wine produced in the Community may bear a geographical indication. In such cases, the sales designation shall consist of:(a) the term "liqueur wine" or "semi-sparkling wine";(b) the name of the geographical unit;(c) a traditional specific term; where that term includes the sales designation of the product, the designation does not have to be repeated.The Member States shall specify the traditional specific terms to be used for wines produced in their territory.Article 51 of Regulation (EC) No 1493/1999, Article 28 of this Regulation and the provisions of Regulation (EC) No 1493/1999 and of this Regulation regarding the protection of the names of table wines with a geographical indication shall apply mutatis mutandis to liqueur wines with a geographical indication and to semi-sparkling wines with a geographical indication.4. The Member States shall notify the Commission of the measures they take to implement paragraph 3. The Commission shall take all appropriate steps to ensure that those measures are publicised.5. The provisions of this Article shall not apply to quality liqueur wines psr and quality semi-sparkling wines psr covered by Title III.Article 39Optional particulars1. For the purposes of Annex VII(B)(2) to Regulation (EC) No 1493/1999, the labelling of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines originating in the Community may be supplemented by the following:(a) the name, address and occupation of one or more of the persons involved in marketing; Article 15 of this Regulation shall apply mutatis mutandis;(b) the type of product, according to the rules of the producer Member State,(c) a specific colour, according to the rules of the producer Member State; Article 17 shall apply mutatis mutandis.2. For the purposes of Annex VII(B)(2) to Regulation (EC) No 1493/1999, the labelling of liqueur wines with a geographical indication and semi-sparkling wines with a geographical indication originating in the Community may be supplemented by the following:(a) the vintage year; Articles 18 and 20 of this Regulation shall apply mutatis mutandis;(b) the name of one or more vine varieties; Articles 19 and 20 shall apply mutatis mutandis;(c) details of awards, medals or competitions won; Article 21 shall apply mutatis mutandis;(d) particulars concerning the production method; Article 22 shall apply mutatis mutandis;(e) additional traditional terms; Articles 23 and 24 shall apply mutatis mutandis;(f) the name of an enterprise; Article 25 shall apply mutatis mutandis;(g) information that the product has been bottled on the producer's holding, or by a producer group, or in an enterprise in the production region; Article 26 shall apply mutatis mutandis.3. Paragraph 1, except for point (b), and paragraph 2 shall not apply to quality liqueur wines psr and quality semi-sparkling wines psr covered by Title IV.Article 40Conditions for use of the terms "liqueur wine", "semi-sparkling wine" and "aerated semi-sparkling wine" for wines from third countriesBy way of derogation from Annex VII(C)(3) to Regulation (EC) No 1493/1999, third-country wines may bear the terms "liqueur wine", "semi-sparkling wine" and "aerated semi-sparkling wine" if they meet the requirements laid down in points (d), (g) and (h) respectively of Annex XI to Commission Regulation (EC) No 883/2001(24).TITLE VIIRULES FOR SPARKLING WINES AND AERATED SPARKLING WINESArticle 41Aerated sparkling winesThe term "aerated sparkling wine" as referred to in Annex VIII(D)(2)(f) to Regulation (EC) No 1493/1999 shall appear on the label bearing the compulsory particulars imposed by that Annex. It shall be supplemented in characters of the same type and size by the words "obtained by adding carbon dioxide", if it is not clear from the term itself that carbon dioxide has been added.All the above shall appear on the same line as the sales designation or on the line immediately below.Article 42Definition of "vendor"1. The vendor referred to in the second indent of Annex VIII(B)(2) to Regulation (EC) No 1493/1999 shall be deemed to be any natural or legal person not covered by the definition of winemaker who holds in his name sparkling or aerated sparkling wines with a view to bringing them into circulation for consumption. This definition shall also apply to groupings of such natural or legal persons.2. The first subparagraph of Article 15(1) shall apply mutatis mutandis to the particulars referred to in Annex VIII(B)(2) to Regulation (EC) No 1493/1999.Article 43Indication of a geographical unit other than a specified regionThe names of geographical units (other than specified regions) smaller than a Member State that may be used on the labelling of quality sparkling wines originating in the Community in accordance with the second indent of Annex VIII(E)(1) to Regulation (EC) No 1493/1999 shall be as listed in Annex VII hereto.Article 44Sparkling wines originating in a third countrySparkling wines originating in a third country, as referred to in the third indent of Annex VIII(E)(1) to Regulation (EEC) No 1493/1999, shall be as listed in Annex VIII to this Regulation.Article 45Additional provisions1. Articles 23 and 24 shall apply mutatis mutandis to sparkling wine.2. Articles 29(2), 30 and 31(4) shall apply to quality sparkling wines psr.For the purposes of the second indent of Annex VIII(E)(12)(a) to Regulation (EC) No 1493/1999, Article 22 shall apply mutatis mutandis to quality sparkling wines psr.3. The provisions of Titles III and IV, with the exception of those referred to in paragraphs 1 and 2, shall not apply to quality sparkling wines psr.Article 46"Pinot" vine varietiesIn the case of quality sparkling wines psr or quality sparkling wines, the variety names used to supplement the description of the product, namely "Pinot blanc", "Pinot noir" or "Pinot gris" and the equivalent names in the other Community languages, may be replaced by the synonym "Pinot".TITLE VIIITRANSITIONAL AND FINAL PROVISIONSArticle 47Transitional provisions1. Products covered by this Regulation, the description and presentation of which conformed to the provisions applicable when they were put into circulation but no longer conform to those provisions as a result of the entry into force of this Regulation, may be held for sale, put into circulation and exported until stocks are exhausted.Labels and pre-packaging material bearing particulars which were printed in conformity with the provisions applicable when they were put into circulation but which no longer conform to those provisions from the date of application of this Regulation may continue to be used until 1 August 2003.2. By derogation from certain provisions of Regulation (EC) No 1493/1999, the following provisions shall continue to apply only until 31 December 2002:(a) Article 15(2) and (7) of Council Regulation (EEC) No 823/87(25);(b) Council Regulation (EEC) No 2392/89(26);(c) Article 2 of Council Regulation (EEC) No 3895/91(27);(d) Articles 8, 9 and 11 of Council Regulation (EEC) No 2333/92(28);(e) Article 72 of Council Regulation (EEC) No 822/87(29).Article 48Repeals1. Regulations (EEC) No 3201/90, (EEC) No 3901/91 and (EC) No 554/95 are hereby repealed.2. Regulations (EC) No 881/98 and (EC) No 1608/2000 are hereby repealed.Article 49Entry into forceThis Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003, except for Articles 19(3), 47(2) and 48(2) which shall apply from the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 309, 8.11.1990, p. 1.(4) OJ L 128, 10.5.2001, p. 54.(5) OJ L 368, 31.12.1991, p. 15.(6) OJ L 56, 14.3.1995, p. 3.(7) OJ L 252, 4.10.1996, p. 10.(8) OJ L 124, 25.4.1998, p. 22.(9) OJ L 185, 25.7.2000, p. 24.(10) OJ L 42, 15.2.1975, p. 1.(11) OJ L 398, 30.12.1989, p. 18.(12) OJ L 186, 30.6.1989, p. 21.(13) OJ L 65, 11.3.1992, p. 32.(14) OJ L 109, 6.5.2000, p. 29.(15) OJ L 310, 28.11.2001, p. 19.(16) OJ L 128, 10.5.2001, p. 32.(17) OJ L 198, 22.7.1991, p. 1.(18) OJ L 75, 16.3.2002, p. 21.(19) OJ L 109, 25.4.2002, p. 20.(20) OJ L 365, 31.12.1994, p. 10.(21) OJ L 302, 19.10.1992, p. 1.(22) OJ L 185, 25.7.2000, p. 17.(23) OJ L 143, 16.6.2000, p. 1.(24) OJ L 128, 10.5.2001, p. 1.(25) OJ L 84, 27.3.1987, p. 59.(26) OJ L 232, 9.8.1989, p. 13.(27) OJ L 368, 31.12.1991, p. 1(28) OJ L 231, 13.8.1992, p. 9.(29) OJ L 84, 27.3.1987, p. 1.ANNEX IReservation of certain types of bottle as referred to in Article 9(1)1. "FlÃ »te d'Alsace":(a) type: a glass bottle consisting of a straight cylindrical body with a long neck, with approximately the following proportions:total height/diameter at base = 5:1;height of the cylindrical body = total height/3;(b) the wines for which this type of bottle is reserved, in the case of wines produced from grapes harvested in French territory, are the quality wines psr:- "Alsace" or "vin d'Alsace", "Alsace Grand Cru",- "CrÃ ©py",- "ChÃ ¢teau-Grillet",- "CÃ ´tes de Provence", red and rosÃ ©,- "Cassis",- "JuranÃ §on", "JuranÃ §on sec",- "BÃ ©arn", "BÃ ©arn-Bellocq", rosÃ ©,- "Tavel", rosÃ ©.However, the restriction on the use of bottles of this type shall apply only to wines produced from grapes harvested in French territory.2. "Bocksbeutel" or "Cantil":(a) type: short-necked glass bottle, pot-bellied but flattened in shape; the base and the cross-section of the bottle at the point of greatest convexity are ellipsoidal:the ratio between the long and short axes of the ellipsoidal cross-section = approximately 2:1;the ratio of the height of the convex body to the cylindrical neck of the bottle = approximately 2.5:1;(b) wines for which this type of bottle is reserved:(i) German quality wines psr:- Franken,- Baden,- originating in Taubertal and SchÃ ¼pfergrund,- originating in the following parts of the local administrative area of Baden-Baden: Neuweier, Steinbach, Umweg and Varnhalt;(ii) Italian quality wines psr:- Santa Maddalena (St. Magdalener),- Valle Isarco (Eisacktaler), made from the Sylvaner and MÃ ¼ller-Thurgau varieties,- Terlaner, made from the Pinot bianco variety,- Bozner Leiten,- Alto Adige (SÃ ¼dtiroler), made from the Riesling, MÃ ¼ller-Thurgau, Pinot nero, Moscato giallo, Sylvaner, Lagrein, Pinot blanco (Weissburgunder) and Moscato rosa (Rosenmuskateller) varieties,- Greco di Bianco,- Trentino, made from the Moscato variety;(iii) Greek wines:- Agioritiko,- Rombola Kephalonias,- wines from the island of Kefalonia,- wines from the island of Paros,- wines from the Peloponnese;(iv) Portuguese wines:- rosÃ © wines and only those other quality wines psr and "vinho regional" which can be proven to have already been correctly and traditionally presented in "cantil"-type bottles before they were classified as quality wines psr and "vinho regional".3. "Clavelin":(a) type: a short-necked glass bottle containing 0,62 litres, consisting of a cylindrical body with broad shoulders, giving the bottle a squat appearance, with approximately the following proportions:total height/diameter at base = 2,75;height of the cylindrical part = total height/2;(b) wines for which this type of bottle is reserved:French quality wines psr:- CÃ ´te du Jura,- Arbois,- L'Etoile,- ChÃ ¢teau Chalon.ANNEX IIList of vine varieties and their synonyms that include a geographical indication((These variety names and their synonyms correspond, in full or in part, either in translation or in the form of an adjective, to geographical indications used to describe wines.)) and that may appear on the labelling of wines in accordance with Article 19(2)>TABLE>ANNEX IIIList of traditional terms referred to in Article 24LIST A>TABLE>LIST B>TABLE>ANNEX IVIndications which exceptionally identify a wine as originating in a third country as a whole as referred to in Article 36(1)(...)ANNEX VList of third countries not belonging to the World Trade Organisation referred to in Article 36(2)1. Algeria2. Former Yugoslav Republic of Macedonia3. Russia4. San Marino5. Ukraine6. Federal Republic of YugoslaviaANNEX VIList of homonymous geographical indications and the practical conditions for their use as referred to in Article 36(3)(...)ANNEX VIIList referred to in Article 43 of geographical unit names that may be used on the labelling of quality sparkling wines originating in the Community1. Germany:Rhein-Mosel:(a) Rhein(b) MoselBavaria:(a) Main(b) Lindau(c) Bayerische Donau2. Austria:Steiermark3. United Kingdom:(a) England(b) WalesANNEX VIIIList referred to in Article 44 of sparkling wines originating in a third country the conditions for whose production are recognised as equivalent to those laid down for a quality sparkling wine bearing the name of a geographical unit1. Sparkling wines originating in Bulgaria and described on the labelling as ">ISO_5>Ã ÃÃ ¡Ã Ã Ã Ã Ã Ã §Ã Ã ¡Ã ¢Ã Ã ¡Ã Ã  Ã ÃÃ Ã  Ã ¡ Ã Ã Ã Ã Ã Ã Ã ¤Ã ¡Ã Ã Ã Ã Ã ÃÃ Ã ¥Ã Ã " ("high quality wine with a geographical designation of origin") in accordance with Bulgarian provisions.2. Sparkling wines originating in Hungary, where the competent official body has noted on document V I 1 that the sparking wine in question meets Hungarian requirements as regards the basic materials that may be used for the production thereof and as regards quality.3. Sparkling wines originating in South Africa, where the competent official body has noted on document V I 1 that the sparkling wine in question has been made from basic materials which may be described, in accordance with South African provisions, as "cultivar wine", "wine of origin", "vintage wine" or "superior wine".4. Sparkling wines originating in the United States of America where the competent official body or a producer approved by the competent official body has noted on document V I 1 that the sparkling wine in question has been made from basic materials which may be described, in accordance with United States provisions, by an "appellation of origin", by the name of a variety other than varieties of Vitis labrusca or by a "vintage year".5. Sparkling wines originating in the territory of the former Soviet Union where the competent official body has noted on document V I 1 that the sparkling wine in question meets domestic requirements as regards the basic materials which may be used for the production thereof and as regards the quality of the finished product.6. Sparkling wines originating in Romania, where the official body has noted on document V I 1 that the sparkling wine in question meets the Romanian requirements as regards the basic materials which may be used for the production thereof and as regards the quality of the finished product.